Citation Nr: 0833141	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fragment wound to the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals on 
appeal from an October 2006 decision of the Augusta, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought.  The claims were 
certified for appeal by the Newark, New Jersey, RO.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity.

2.  Residuals of a fragment wound to the left knee are not 
manifested by flexion limited to 30 degrees or extension 
limited to 15 degrees; and clinical findings compatible with 
slight recurrent subluxation or lateral instability are not 
demonstrated.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for the veteran's PTSD 
is not warranted.                38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.2, 4.10, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fragment wound of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in July 2006 of the information and evidence needed to 
substantiate and complete a claim, including how disability 
evaluations and effective dates are assigned.  The veteran 
was informed of the specific criteria used to rate his 
disorders in a January 2007 statement of the case, and the 
representative acknowledges that notice and referred to the 
criteria in his argument.   

The Board notes that the veteran requested a Board hearing in 
Washington, D.C., and could not attend.  His representative, 
however, notified VA that she would be appearing in his 
place.  VA considered the hearing to be cancelled.  The 
hearing was never held, but the representative did submit an 
Informal Hearing Presentation.  The Board contacted the 
representative to clarify whether the veteran still had an 
outstanding hearing request.  The representative replied that 
the veteran had wished to cancel his hearing, thus no hearing 
request is pending at this time.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Finally, the evaluation assigned to a psychiatric 
disorder depends on the occupational and social impairment 
actually caused by psychiatric symptoms.       38 C.F.R. § 
4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses PTSD, a 30 percent rating is warranted for 
occupational and social impairment with occasional decreased 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees, and a 20 percent rating is warranted where flexion 
is limited to 30 degrees.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent is warranted for moderate 
recurrent subluxation or lateral instability.  

It is neither contended nor shown that the veteran's service-
connected knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or removal of semilunar cartilage (Diagnostic Code 5259).  
Hence, higher ratings under those diagnostic codes may not be 
assigned.  38 C.F.R. § 4.71a.

PTSD

The Board finds that the preponderance of the evidence is 
against a finding of an increased evaluation for PTSD.  The 
veteran was granted entitlement to service connection for 
PTSD in November 2004 and assigned a 30 percent rating.  He 
filed a claim for entitlement to an increased evaluation in 
June 2006.  

The veteran was afforded a VA examination in August 2006.  He 
reported attending group therapy and taking an anti-
depressant.  Suicidal behavior was denied.  He reported 
flashbacks and nightmares, hypervigilance, an easy startle 
reflex, depression, anxiety, and sporadic panic attacks.  His 
symptoms were described as moderate in nature.  The veteran 
reported that he still worked full-time, and did not miss any 
time from work.  He stated that he tended to be a loner, and 
no longer kept in touch with his friends or relatives.  

Mental status examination revealed the veteran to be casually 
dressed and cooperative.  His mood was depressed, and affect 
blunted.  His speech was normal, as was his thought content 
and thought processes.  There was no evidence of suicidal or 
homicidal ideation.  Insight, judgment and impulse control 
were fair.  The physician assigned him a global assessment of 
functioning score of 50, stating that the veteran "has 
moderate symptoms [and] is somewhat isolative."

Other outpatient records in the claims file show that the 
veteran was assigned a global assessment of functioning score 
of 60 in May 2005 and March 2006.  The veteran noted some 
exhaustion, but attributed it to work.  See January 2007 
outpatient report.  He also reported sleep was "ok 
sometimes."  Id.

The Board finds that the veteran's symptoms more accurately 
represent a 30 percent rating, and do not warrant a 50 
percent rating.  The veteran had sporadic panic attacks, and 
showed some symptoms of social impairment.  He showed no 
symptoms of occupational impairment, and could successfully 
perform a full-time job.  While he showed signs of 
depression, his speech was normal, and there was no evidence 
that he could not understand complex commands, or that his 
memory was impaired.  Again, the veteran was noted to work 
full time, hence, he can establish effective work 
relationships.  Therefore, the Board finds that entitlement 
to an increased evaluation for PTSD is not warranted at this 
time.

Residuals of fragment wound to the left knee

The Board also finds that the preponderance of the evidence 
is against an entitlement to increased evaluation for 
residuals of a fragment wound to the left knee.  The 
veteran's service medical records show he incurred a blasting 
cap injury to the left knee in July 1969.  He developed an 
infection subsequent to surgery.  In September 1969, he had a 
normal examination except for marked quadriceps atrophy of 
the left leg, and thereafter underwent physical therapy.  See 
service medical records.  

A November 1970 VA examination found absolutely no muscle 
atrophy above or below the left knee wound.  The veteran was 
granted entitlement to service connection for this disability 
in November 1970, and assigned a 10 percent evaluation.  The 
veteran's evaluation has remained at 10 percent.  In June 
2006, the veteran applied for an increase in his evaluation.

The veteran was afforded a VA examination in August 2006.  
The veteran reported constant, daily pain.  He stated that 
his knee popped, locked, buckled, swelled, and ground.  He 
did not wear a brace, but used a cane.  He was unable to 
stand for more than five hours and unable to walk for more 
than 15 minutes.  He reported no flares, and no job 
restriction.  On examination he ambulated without a limp, and 
did not use an assistive device. 

An examination of the left knee revealed a 10.5 centimeter, 
well-healed surgical scar around the lateral surface of the 
patella going inferiorly.  It was flat and nontender.  He had 
no instability, tenderness, warmth, or crepitus.  He 
demonstrated extension to zero and flexion to 100 both with 
pain.  There was no diminution with repetitive testing.  No 
DeLuca criteria were found.  The physician diagnosed 
sclerotic patellar changes with collateral ligament 
calcification.

The Board finds that the veteran does not have the limitation 
of either flexion or extension required for a rating in 
excess of 10 percent under either Diagnostic Code 5260 or 
5261.  There was no evidence of even slight recurrent 
subluxation or lateral instability.  Additionally, the 
examining physician did not find any DeLuca criteria, which 
could possibly warrant a higher rating.  The Board therefore 
finds that entitlement to an increased rating for the 
veteran's left knee disability is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fragment wound to the left knee is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


